SAYRE, J.
Bill to foreclose a mortgage averring that defendant was indebted by promissory notes executed by defendant and secured by the mortgage. . Defendant demurred to the bill on the ground that it should contain specifications as to the origin of the debt and the nature of the consideration for which the notes were given. Our judgment is that the averments of the bill in this respect were sufficient. The notes imported a consideration, and that was enough. — Hunley v. Lang, 5 Port. 157.
Defendant also demurred to the bill because complainant had ample remedy under the power of sale in the mortgage. All the authorities concur that the jurisdiction of equity exists as well where there is. a power to sell as where there is none. — McGowan v. Branch Bank of Mobile, 7 Ala. 828; Vaughan v. Marable, 64 Ala. 67.
There was no error in the ruling on demurrer.
Affirmed.
Anderson, McClellan, and Somerville, JJ., concur. •